Citation Nr: 9933403	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  92-56 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to an effective date prior to December 1, 
1996, for a total schedular rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.P.




ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from December 1961 to 
September 1964 and from August 1966 to August 1969.  This 
appeal was initially before the Board of Veterans' Appeals 
(Board) from rating actions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  The rating decision from which this appeal 
commenced was in December 1990, at which time the RO granted 
service connection for PTSD from February 1990 and assigned 
an initial rating of 10 percent.  In January 1994, the RO 
granted a 70 percent rating for PTSD from February 1990 and 
denied TDIU.  

By means of a July 1997 decision, the Board denied the 
appellant's claim.  The claim was appealed to the United 
States Court of Appeals for Veterans Claims and pursuant to a 
joint motion for remand, the Board's July 1997 decision was 
vacated and remanded.  Subsequently, the RO awarded a total 
schedular rating for PTSD effective from December 1, 1996.  
The claim now before the Board is entitlement to an earlier 
effective date for the total rating either on a schedular 
basis or on the basis of individual unemployability.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant stopped working full-time on June 18, 1993; 
he filed a claim for TDIU in October 1993.

3.  The appellant's PTSD symptoms resulted in his inability 
to obtain or retain full-time employment on June 18, 1993.  

4.  Prior to June 18, 1993, the was employed on a full time 
basis; his PTSD symptoms did not result in totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought processes or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; did not result in the attitudes of all 
contacts except the most intimate being so adversely affected 
as to result in virtual isolation in the community; and did 
not result in his demonstrable inability to obtain or retain 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 18, 1993, for 
a total schedular rating for PTSD have been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. Part IV, Diagnostic Code 9411 
(1996).

2.  The criteria for a total disability rating due to 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has been awarded service connection for PTSD, 
status post partial excision of left wrist volar carpal 
ligament, and postoperative residuals of right shoulder 
injury, effective from February 27, 1990.  His PTSD has been 
rated 70 percent disabling from February 27, 1990, and 100 
percent disabling effective from December 1, 1996; he was 
also assigned a temporary total disability rating from 
February 1991 to April 1991, and from October 21, 1996 to 
November 30, 1996.  His right shoulder disability is 
currently rated as 20 percent disabling, and his left wrist 
disability is rated as 10 percent disabling. 

The medical evidence of record includes report of a VA 
psychiatric examination, dated in August 1990, which 
indicates that the appellant was extremely anxious and 
agitated.  He had some difficulty talking about the reason 
for the interview.  He reported that approximately one and 
one-half year earlier, he became acutely despondent and had 
suicidal thoughts.  He also experienced severe flashbacks and 
nightmares of Vietnam.  "He had nightmares and panic."  
[sic.]  He consciously avoided thinking about Vietnam as it 
made him extremely depressed.  He had fear of darkness, 
crowds, and being alone.  He always kept a loaded gun at his 
bedside.  He also had difficulty forming relationships.  He 
had feelings of guilt.  He was not delusional and had no 
loose associations of thought disorder.  His mood was of 
depression, anxiety and fear.  Affect was labile and judgment 
was not impaired.  Insight was present.  The impression was 
PTSD, chronic, delayed, moderate severity, history suggestive 
of major depression - recurrent, and history suggestive of 
dysthymic disorder.  He was found competent to handle his VA 
funds.  

VA hospitalization report, dated in March 1991, indicates 
that the appellant was very suicidal.  He reported trouble 
falling asleep and had midcycle and early morning awakening.  
He had had daily flashbacks over the 3 weeks prior to 
admission.  He also complained of constantly hearing signal 
flares going off inside his skull.  Mental status examination 
showed that his affect was labile with shifts in mood from 
tearful to laughing.  He was oriented fully to time, place, 
person, and situation.  Memory was intact.  Concentration was 
impaired such that he could not perform serial 7's.  
Cognitive function was otherwise intact.  His thought content 
was significant for suicidal ideation and occasional 
homicidal ideation.  He demonstrated no psychotic, obsessive, 
or delusional processes.  Judgment was good and insight was 
fair.  Perception was positive for flashbacks without 
auditory or visual hallucinations.  Mood was depressed.  He 
stayed in the hospital from February 11 to March 5, 1991.  On 
date of discharge, he was feeling markedly better with 
substantial diminution of his presenting symptoms.  He was 
without suicidal ideation.  

A treatment report from the Vet Center, dated in July 1991, 
indicates that the appellant had been in treatment there for 
one and one-half years.  During the Persian Gulf War, it was 
necessary to hospitalize him due to exacerbation of his PTSD 
symptoms.  It was noted that he was worried about losing his 
job as a salesman due to his company being sold.  He had been 
married for 22 years and had 2 children.  He had difficulty 
communicating with his family and there was always the threat 
that he may explode.  He reported that he had been this way 
since his return from Vietnam.  It was reported that although 
he had been able to maintain a job and family, he found 
himself living on the edge.  He felt as if sometimes he 
should just be locked up.  Death seemed as a possible 
alternative to dealing with his inner pain. 

A report of a VA examination, dated in July 1991, indicates 
that the appellant was agitated and fidgety.  He was oriented 
to place, time, and person.  As to his speech, although 
coherent, he had a tendency to speak rapidly and at times had 
difficulty with his stream of thought.  It appeared that 
quite suddenly in his stream of thought, he had a tendency to 
connect to a different event and describe that event.  
Although there was no evidence of looseness in his thought 
content, he was extremely anxious and preoccupied with themes 
of Vietnam, his current life situation, and feelings of anger 
and frustration in getting more help from VA.  Most of his 
thoughts and speech along with symptoms were quite ego-
dystonic.  He was visibly upset over suicidal and homicidal 
thoughts.  He was intensely bothered by the noises that 
simulate rockets and shells and felt that he heard them on 
his right side.  He had difficulty sleeping; he had frequent 
nightmares and had been sleepwalking.  His family was afraid 
of his behavior at nighttime.  He had a fear of crowds and of 
being alone.  He was frightened of people walking behind him 
and avoided eye contact with people in general.  He also 
reported being on guard and hypervigilant.

The appellant indicated that he was frustrated over his 
inability to keep up with the job and was unable to 
concentrate.  His thought content was not delusional.  His 
thought process and descriptions of symptoms suggested a high 
degree of anxiety with symptoms of derealization and 
depersonalization.  The examiner stated that the appellant's 
symptoms were persistent and that the intense preoccupation 
with Vietnam related thoughts and material caused significant 
decrease in concentration and ability to change his thinking.  
He was preoccupied with Vietnam events and had difficulty 
concentrating on other tasks.  The preoccupation affected the 
quality of relationships, and he acknowledged to feelings of 
losing control and avoiding people for that reason.  He 
isolated himself from people except those from whom he 
received help.  The examiner stated that the intensity of the 
appellant's symptoms had increased since 1990.  He was found 
competent to handle his VA funds.  

Outpatient medical reports indicate that since 1990, the 
appellant has been receiving psychiatric treatment on a 
regular basis.  A treatment note dated in July 1991 indicates 
that he complained of hallucinations at bedtime where he saw 
vague images of "Gooks" in the room.  On one occasion, he 
sprung up to attack them.  He acknowledged that he was under 
a great deal of stress.  He had learned that his company had 
been sold and he feared that this meant that he will be let 
go.  This was more likely because of his poor productivity in 
sales.  He was earning commissions at only 33 percent of his 
usual annual performance.  He stated that he just sat around 
doing nothing, unable to muster the energy or enthusiasm for 
making calls.  He was despondent and pessimistic, and felt 
that he was going to lose everything.  The examiner stated 
that his PTSD and depression significantly interfered with 
his employment capability at that time.  He required an 
aggressive combination of pharmacotherapy and supportive 
counseling.  

A treatment note dated in September 1991 indicates that the 
appellant reported feeling depressed on and off, not for 
longer than a day at a time.  He indicated that he was 
somewhat more productive at work.  A treatment note dated in 
February 1992 indicates that he was making plans to complete 
his education, and actively pursuing an internship where he 
would work with troubled youths.  He stated that the 
medication helped his mood.  A treatment note dated in April 
1992 indicates that he was somewhat more depressed.  He did 
not lose his job as he had feared.  A treatment note dated in 
June 1992 indicates that he was doing okay until a couple of 
weeks ago when he had his school break.  The extra time on 
his hand lead to increased preoccupation with Vietnam.  

A treatment note dated in November 1992 indicates that the 
appellant reported that he had been off Prozac for two months 
and felt that he was experiencing more feelings of 
depression.  He had negative feelings toward medication 
because he wanted to be healthy and normal and felt that 
psychotropic mediation proved that he was somehow crazy.  He 
reported trouble with sleep, nightmares, and hypervigilance.  
Objective findings showed that his judgment, concentration, 
and memory were not impaired.  Insight was good.  He had no 
psychotic symptoms at that time except paranoid feelings in 
the nighttime.  He was not depressed during the interview.  
He was not suicidal although he mentioned that he sometimes 
had thoughts of death, but no plan or desire to act on this. 

A treatment note dated in November 1992 indicates that the 
appellant was bothered by his irritability and anger.  He 
felt that he could blow up at some point, and that for this 
reason, he avoided contact with people.  He described 
hypnanomic hallucinations.  Usually when he was not 
completely awake, he could see some unclear shades or forms 
from Vietnam pictures or something from his childhood.  He 
also indicated that he heard background noise and could hear 
sounds of battle anytime he allowed himself to listen.  The 
noise was inside of his head.  His sleep was fragmented and 
irritability and aggression were at a high level.  He had 
good insight and judgment.  

A treatment note dated in March 1993 indicates that the 
appellant complained of increase in his depression and was 
thinking of "finish[ing] it all" the previous week.  In the 
beginning of the interview, he was very tense, irritable and 
somewhat angry.  He stated he was overwhelmed.  The factors 
that created this feeling were that he feared losing his job, 
that he felt that he was not making enough money in sales, 
the pressure of his finals, and his financial situation.  He 
also felt frustrated and unsafe during group therapy at the 
Vet Center.  By the end of the interview, it was clear that 
he was highly motivated.  He was not deeply depressed and was 
not suicidal.  

The veteran was afforded a VA psychiatric examination in 
November 1993.  He reported an employment history of having 
worked at assembling machinery until approximately one year 
earlier.  He indicated that he had been unemployed since that 
time.  He complained of insomnia, nightmares, depression, 
suicidal thoughts, and avoidance of people.  The examiner 
described the veteran as tense, agitated, with severely 
depressed mood and lability.   His speech was pressured.  
Additional symptoms noted by the examiner included loss of 
interest in hobbies, restricted range of affect, irritability 
and outbursts of anger, difficulties in concentrating, 
hypervigilance and exaggerated startle response.  He felt 
detached from people, including his spouse and children.  
Emotional activity showed mostly anxiety and depression.  He 
was rational and coherent and there was no evidence of any 
psychotic thinking.  He had some insight and judgment and was 
well oriented.  After a review of the veteran's medical 
records, the examiner concluded that the veteran's symptoms 
had increased and intensified in recent years.  The diagnoses 
on Axis I were:  PTSD, chronic, severe, and alcohol abuse in 
remission.  He concluded that "[o]verall his depression 
obviously has increased in severity and have [sic.] rendered 
this veteran rather dysfunctional at the present time."

In December 1993, the appellant was interviewed by a VA 
social worker for purposes of completing a social/industrial 
survey.  The veteran arrived for the interview using a 
Canadian crutch as he had had knee surgery 6 months earlier 
and was unable to walk without it.  He lived with his wife 
and two children in their own home.  He participated in both 
individual and group therapy for PTSD.  He had recently 
obtained his Bachelor's degree in Social Sciences in May 
1993.  He was currently enrolled in a Masters Program at the 
Boston University School of Social Work on a part time basis.  
His vocational goal was to be a social worker/counselor.  His 
work history included employment as a salesman for a 
machinery manufacturer from 1969 to 1972.  He then had 
several different sales jobs over the next several years as 
he continued to miss work frequently due to his alcohol 
abuse.  He owned his own carpet business form 1977 to 1979.  
He again worked as a machinery salesman from 1979 to 1982.  
From 1983 to 1986 he worked, again in sales, for a robotics 
company.  From 1986 to 1991 he returned to work as a 
machinery salesman, but the company went bankrupt.  He was 
reportedly depressed in 1991, missed work often, and his 
sales fell sharply.  From 1991 to 1993, he worked in sales 
for a plastics company.  He was fired due to lack of sales.  
He apparently lost some opportunities in sales due to 
depression and was unable to motivate himself to work.  

In December 1993, the appellant was hospitalized for 
depression and suicidal ideation.  He started feeling worse 6 
months ago.  Stressors included losing his job as a salesman.  
He indicated that he had been married for 25 years and had a 
relatively happy marriage. Neurovegetative symptoms included 
weepiness and hypersomulence.  He stayed in bed two or three 
days at a time.  He also complained of insomnia.  He was 
found to have fatigue.  Mental status examination showed that 
he was weepy at times.  There was no latency or blocking in 
his speech.  Mood was depressed and sad.  Affect was flat.  
Thought process was positive for nightmares and flashbacks.  
There were no auditory or visual hallucinations.  He had 
suicidal and homicidal ideation.  He was angry at his boss 
for releasing him from his job.  He was oriented times three.  
Memory was 3 out of 3 immediate and after 3 minutes.  
Concentration was intact.  Ability to abstract was also 
intact.  

A letter from the Vet Center, dated in April 1994, indicates 
that the appellant had been receiving treatment since 1990.  
It was noted that he suffered profoundly from most of the 
symptoms of PTSD and that this severely impacted his ability 
to seek and maintain gainful employment.  He suffered from 
feelings of detachment and estrangement from others and was 
often irritable and angry.  This affected his ability to work 
with others in small or large group settings.  Additionally, 
his difficulty in concentrating and feeling hypervigilant 
made ongoing employment impossible.  

A VA examination report, dated in August 1995, indicates that 
the appellant spent most of his time in his cellar with the 
lights out.  If his family was not home, he watched 
television in the family room.  He had no close friends.  He 
continued to have many thoughts of suicide.  The diagnoses 
included PTSD, major depression, recurrent, severe, without 
psychotic symptoms.  His GAF score was 41.  

A treatment report from the Vet Center, dated in December 
1995, indicates that the appellant was in his third year at 
Boston University's Master in Social Work program.  He had 
experienced several difficulties throughout his tenure as a 
student.  Two incidents of verbal altercations with school 
officials and intern placement site almost resulted in his 
dismissal from school.  He lost his job as a salesman due to 
increased knee and shoulder disability, as well as increased 
symptoms of PTSD.  During the past year, he had continually 
battled a severe and intractable depression.  This profoundly 
and negatively impacted upon his family life, his work 
placement, and his role as a student.  It was questionable, 
given the severity of his stressors in the military and the 
chronic and severe nature of his PTSD and depression, if he 
would be able to resume full-time employment in his field.  

The appellant participated in an inpatient PTSD program at a 
VA hospital from October 1996 to November 1996.  The relevant 
diagnoses were PTSD, chronic and severe, and dysthymic 
disorder secondary to PTSD.  His current GAF was 38.  The 
hospital summary report noted that he was first hospitalized 
briefly in July 1996 for screening and evaluation of PTSD.  
He had returned for treatment of flare-up of PTSD symptoms.  
During his admission he was noted to be oriented, relevant 
and coherent with no evidence of delusions or hallucinations.  
His sleep was observed to be varied with some good nights and 
some bad nights characterized by insomnia.  Interaction in 
the ward was "erratic".  He was able to control his anger 
but he would become irritable when intrusive Vietnam thoughts 
persisted.  His memory and concentration were poor.  The 
treating physician commented at discharge that the 
appellant's "PTSD symptoms continue to be persistent, 
markedly disabling and incapacitating, resulting in severe 
impairment of his social and industrial functioning.  This 
veteran is unable to be gainfully employed.  He is totally 
UNEMPLOYABLE at the present time . . . His last job was in 
1994.  He has not gone out in the field and has not made any 
sales for the past six months prior to this last job in June 
1995."

The appellant submitted an application for TDIU in October 
1993.  At that time, he reported that he stopped working 
full-time on June 18, 1993.  Social Security Administration 
(SSA) records indicate that he was awarded SSA disability 
benefits due to a primary diagnosis of degenerative arthritis 
of the right knee and a secondary diagnosis of PTSD.  These 
records show that his disability began on June 25, 1993.

Review of the appellant's VA "CER" (counseling, 
educational, rehabilitation) folder revealed that the 
appellant had received educational assistance for a number of 
years in order to obtain his Bachelor's and Master's degrees 
so that he could pursue his objective of becoming a social 
worker.  A January 1992 counseling record indicates that in 
determining the appropriateness of the chosen field of study 
(social work), the counselor (a psychologist) consulted with 
the appellant's therapists.  The therapists indicated that 
they had observed him in his involvement with AA (Alcoholics 
Anonymous) and believed that he would be quite appropriate in 
a clinical setting helping others.  It was also indicated 
that he hoped to work with youths and dysfunctional families, 
which he had been doing without formal licensing and 
certification.  The therapists believed that the appellant's 
obtaining academic credentials would only be a continuation 
and credentialling of what he already did.  

The appellant's resume indicates that he graduated with a 
B.S. degree in Social Science (Magna Cum Laude) in May 1993 
and with his Master of Social Work degree in May 1996.  He 
reported that he did a practicum from September 1994 to May 
1995 at the New Hampshire hospital.  His assignments included 
comprehensive psychosocial assessments, histories, individual 
supportive counseling, group counseling of Axis II clients, 
accurate reports, and clinical notes.  His resume also 
indicates that from September 1995 to May 1996, he did an 
internship at the VA Medical Center in Manchester.  In this 
position, he had assignments in nursing home care unit, acute 
medicine, hospice care, mental health, drug and alcohol 
treatment, PTSD, family work, referrals, documentation and 
clinical notes.  From June 1996 to present (not clear as to 
how long this position was held), he was an associate 
therapist at The Resource Group.  In this position, he was a 
co-facilitator for group counseling of sexual offenders and 
batterers; he was also the anger management group 
facilitator.  

A VA Counseling Psychologist's Special Report of Training in 
September 1996 concludes that the appellant had been 
rehabilitated to the point of employability.  VA Vocational 
Rehabilitation Specialist's notes reflect that in December 
1996, the veteran indicated that he did not feel ready to 
return/start employment.  In February 1997, it was reported 
that since he had completed the degree requirements for 
Masters of Social Work in May 1996, he had not pursued 
employment, but had been enrolled in a VA PTSD program and 
had had knee surgery.  He was apprehensive about returning to 
work because of the potential loss of benefits.  He 
reportedly would need to earn well above the starting rate of 
entry level employment because of potential loss of benefits.  
He was willing to consider volunteer employment before 
committing to full time employment.  In March 1997, he was 
advised that it was the Specialist's opinion that with 
training through a Masters in Social Work, he now had 
sufficient skills to overcome the limits of his disability.  
He expressed concern about his ability to live on entry level 
earnings; he was unwilling to give up his disability 
benefits.

a.  Increased rating for PTSD.

On November 7, 1996, new criteria became effective for the 
evaluation of service-connected psychiatric disorders.  See 
61 FR 52695-52702 (October 8, 1996).  Since the Board is 
granting a total disability rating (under the old criteria) 
effective from before the new criteria became effective, as 
explained below, discussion and consideration of the new 
criteria is not necessary.  See Rhodan v. West, 12 Vet.App. 
55 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where there is a reasonable 
doubt as to the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  
In addition, the Board will consider the potential 
application of the various other provisions of  38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Under the applicable rating criteria, a 70 percent rating is 
assigned where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired ; the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is granted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran is demonstrably unable to obtain or retain 
employment.  See VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Codes 9411 (1996).

The Board notes that the appellant has reported various dates 
as the date of his last employment.  In October 1993, he 
indicated that the date he last worked full-time was in June 
1993.  In November 1993, he indicated that he had been 
unemployed for approximately one year.  During a 
hospitalization in October and November 1996, it was noted 
that his last job was in 1994.  It was also noted that he had 
not made any sales for the past 6 months since his last job 
in June 1995.  Thus, the record is inconsistent as to the 
exact date that he stopped working full-time.  As his claim 
form for TDIU indicates he stopped working full-time in June 
1993, and since SSA records show that his disability began in 
June 1993, the Board will assume he was working full-time 
until June 1993, and that he has not been employed on a full 
time basis since that time.  In view of the fact that he was 
working until June 1993, the Board finds that he was not 
demonstrably unable to obtain or retain substantially gainful 
employment or individually unemployable prior to that date.  
Because he was working full- time and attending school, it 
cannot be said that he was virtually isolated in the 
community or that there were totally incapacitation 
psychoneurotic symptoms present.  In this regard, the 
clinical evidence does not show gross repudiation of reality 
or disturbed thought or behavioral processes.  Accordingly, 
he was not entitled to a total schedular rating prior to June 
1993. 

The record indicates that the appellant reported that he lost 
his job in June 1993 due to lack of sales.  He reportedly 
lost some sales opportunities due to depression and an 
inability to motivate himself to work.  The Board notes that 
during hospitalization in November 1993, it was noted that he 
was "rather dysfunctional", while an April 1994 treatment 
note from the Vet Center indicated that his difficulty in 
concentrating and hypervigilance made ongoing employment 
impossible.  However, during this same period in which he was 
characterized as dysfunctional and unemployable, he was 
taking a number of courses per semester and making what was 
described as excellent progress towards a Bachelor's degree 
which was awarded in May 1993.  

The appellant's progress towards a Bachelor's degree raises 
questions as to whether he was virtually isolated in the 
community as well whether he was incapacitated due to PTSD 
symptoms.  Nonetheless, there are the opinions from treatment 
providers shortly after his employment was terminated that 
must also be considered.  The Board is of the opinion that 
the evidence as to whether the appellant met the criteria for 
a total schedular rating from June 1993 is in relative 
equipoise.  With application of the benefit of the doubt 
rule, a 100 percent schedular rating from June 1993 is in 
order. 

b.  Entitlement to TDIU

The Board notes that the appellant filed a claim for TDIU in 
October 1993.  At that time, he reported that he became too 
disabled to work on June 18, 1993.  Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation 
consistent with his education and occupational  experience as 
a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).  The effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  In this case, 
the appellant submitted a claim for TDIU in October 1993.  
Because of the Board's decision that he met the criteria for 
a 100 percent schedular rating effective prior to the filing 
of his TDIU claim (June 18, 1993), the issue of his 
entitlement to TDIU from June 1993 is moot.  38 C.F.R. 
§ 4.16.  And because he was working until June 18, 1993, he 
cannot be said to have been individually unemployable at that 
time.  


ORDER

1.  Entitlement to an effective date of June 18, 1993, for a 
total schedular rating for post-traumatic stress disorder 
(PTSD) is granted, subject to the criteria that govern the 
payment of monetary awards.

2.  Entitlement to a total disability rating due to 
individual unemployability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

